



LICENCE AGREEMENT


By and between


BIO-CARBON SOLUTIONS INTERNATIONAL INC
Buyer,


And


1776729 ONTARIO CORPORATION.
Seller.














Dated  January 14, 2011
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION
 
 




LICENCE AGREEMENT


THIS LICENCE AGREEMENT (the "Agreement") is entered into as of January 14, 2011,
by and between BIO-CARBON SOLUTIONS INTERNATIONAL INC, (formerly known as
ELEMENTAL PROTECTIVE COATINGS CORP) (“BCSI”), ("Buyer"), and 1776729 Ontario
Corporation (“Seller") (Buyer and Seller each a "Party" and together the
"Parties").


RECITALS


Buyer desires to purchase a technology licence from Seller, on the following
terms and conditions, a licence for intellectual property (as further defined
below) owned by   1776729 Ontario Corporation an Ontario corporation (
"1776729”); and Seller desires to sell to Buyer, on the following terms and
conditions, the License.


NOW, THEREFORE, in consideration of the recitals and the mutual covenants,
representations, warranties, conditions, and agreement hereinafter expressed,
the Parties hereby agree as follows:


ARTICLE I
PURCHASE AND SALE


1.1 The Licence. Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing (as defined below), (We) the Seller shall sell and
deliver to Buyer, the Licence in perpetuity.


1.2 Consideration. The consideration that Buyer shall pay Seller 6 % of the
gross proceeds from the use of the licence, invoiced on December 31 of each year


1.3 Closing; Co-operation. The Closing shall take place at the offices of the
Seller on or before January 14, 2011 (the “closing Date”). At the Closing Date:


(a) Buyer will provide a stock certificate duly registered in the name of the
Seller or as directed by seller for 4,000,000 (four million) shares of the
Buyer’s Common Stock with an aggregate value of $15,000 (the “BCSI shares”).
Such shares will be exempted from the 9 to 1 roll back contemplated by the
Buyer.
 
 
Page 2 of 15

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION
 
Each Party shall reasonably co-operate, as to matters under such Party’s
control, in the satisfaction of conditions to the obligations of the Parties at
the Closing; provided, that the foregoing shall not require either Party to
waive any condition herein to its obligations at the Closing or to incur any
substantial cost not otherwise required hereunder.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


The Seller hereby makes the following representations and warranties to Buyer,
each of which is true and correct on the date hereof and each of which shall
survive the Closing:


2.1 Power and Authority. The Seller has the power and capacity to execute and
deliver this Agreement, to perform the obligations hereunder, and to consummate
the transactions contemplated hereby.


2.2 Enforceability. This Agreement has been duly executed and delivered by each
Seller and constitutes a legal, valid and binding obligation of the Seller,
enforceable against each Seller in accordance with its terms.


2.3 No Violation. The execution and delivery of this Agreement by the Seller,
the performance by the Seller of his obligations hereunder and the consummation
by the Seller of the transactions contemplated by this Agreement will not (i)
contravene any provision of the articles of incorporation or bylaws of the
Seller, (ii) violate or conflict with any law, statute, ordinance, rule,
regulation, decree, writ, injunction, judgment or order of any governmental
authority or of any arbitration award which is either applicable to, binding
upon or enforceable against the Seller, (iii) conflict with, result in any
breach of, or constitute a default (or an event which would, with the passage of
time or the giving of notice or both, constitute a default) under, or give rise
to a right to terminate, amend, modify, abandon or accelerate, any contract
which is applicable to, binding upon or enforceable against the Seller, (iv)
result in or require the creation or imposition of any lien upon or with respect
to any of the property or assets of the Company, or (v) require the consent,
approval, authorisation or permit of, or filing with or notification to, any
governmental authority, any court or tribunal or any other person, including any
applicable filings with the U.S. Department of Justice that may be required
under the Hart-Scott-Rodino Act, and any filings with the U.S. Securities and
Exchange Commission (the "SEC").
 
 
Page 3 of 15

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION

2.4 Intellectual Property. Both Buyer and Seller acknowledge that 1776729
Ontario Corporation is engaged in the development of carbon offsets from forests
based on know-how in the form of experience and market knowledge for determining
the economic potential and value of traditional forest inventories as carbon
pools (or carbon storage properties) in connection with programs where verified
carbon offset credits are bought, sold or traded, including:


i.     Knowledge of and/or relationships with technology providers in various
manufacturing sectors who own technologies that can be used by carbon emitters
to meet emission reduction requirements;


ii.     Knowledge of and/or relationships with land owners in various countries
with interests in providing land bases for the development of biological
sequestration offset credits to meet emission reduction requirements;


iii.      Knowledge of and/or relationships with financial institutions with
interest in providing capital for the development of carbon sequestration tools
or implementation of novel technologies to meet emissions reduction
requirements; and,


iv.      Knowledge of and/or relationships with purchasers of carbon offsets.


2.6 Warranty of title to intellectual property


All of the know-how thereof described in the preceding Section 2.5 are
hereinafter collectively referred to as the “Intellectual Property”.  The
Seller  (i) has full power and authority to enter into this Agreement and to
make the assignment as provided in Section 1, (ii) is not aware of any
violation, infringement or misappropriation of any third party's rights (or any
claim thereof) on the Know How, and, (iii) was not acting within the scope of
employment by any third party when conceiving, creating or otherwise performing
any activity with respect to any of the Know How.
 
 
Page 4 of 15

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION
 
2.7 Use of the intellectual property


The buyer acknowledges that the intellectual property has been developed by the
seller and its shareholders for the purpose of engaging in the development of
carbon offsets from forests or other biological ecosystems.  1776729 is a
specialized service firm focusing on the development of carbon sequestration
projects from forested ecosystems, anywhere in the world, to meet the need of
carbon emitters who purchase mandatory or voluntary carbon credits to reduce
their carbon footprints. 1776729s know how permits to address most of the
technical issues involved in regulated carbon projects to support the deployment
of a specialized advisory and value chain management services to clients who
wish to participate in the carbon development market.   The buyer’s
participation may take place in three main forms:  1. Preparation of the
necessary documentation and proof for registering carbon offsets specifically to
meet the requirements of carbon trades from specific landholdings, working
either on behalf of landowners intent to increase revenues from their properties
or emitters intent on meeting their regulated requirements; 2. Carbon monitoring
services in order to ensure that our clients’ projects are compliant in their
reporting to various jurisdictions where their carbon offsets are registered;
and, 3. Carbon financing for specific projects where the Corporation will be
able to forward sell carbon offsets to emitters or carbon brokerage firms.


2.8.  Share beneficiaries.  On closing:


The buyer will emit from treasury 4,000,000 shares for its common stocks to
1776729 Ontario Corporation.


2.10 No Commissions. No Seller has incurred an obligation for any finder’s or
broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby which the Company or the Buyer may be
obligated to pay.
 
 
Page 5 of 15

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION

2.11 No Restrictive Documents. The Seller is not subject to any charter, by-law,
mortgage, lien, lease, agreement, instrument, order, law, rule, regulation,
judgment or decree or any other restriction which would prevent consummation of
the transactions contemplated by this Agreement.


2.12 Financial Information Provided. The Buyer acknowledges that it is cognisant
of the financial condition of 1776729, having been provided with
audited  Financial Statements of 1776729 Ontario Corporation. The Seller is
aware that BCSI is actively seeking a merger or acquisition candidate, and that
if BCSI successfully completes a merger or acquisition with a successful or
profitable company, its Shares may increase in value substantially.


2.13 Acting as officers and directors of BCSI.  The Buyer and the Seller agree
that: (i) Luc C. Duchesne and Robert G. Cormier will become directors of BCSI;
(ii) Luc C Duchesne will become President and Chief Executive Officer of BCSI;
(iii) Robert G. Cormier will become Chief Operating Officer for BCSI.


2.14 Option to purchase technology.  The Buyer reserves the right to purchase,
subject to approval by the Seller, the Licence from the Seller at any time for a
purchase price of 29,000,000 shares of the Buyer’s common stock.


2.15 License restrictions. Except as otherwise provided in section 2.7 above,
Licensee shall not:


(i)  
use the Technology unless the Use complies with applicable Laws;

 
(ii)  
allow the Use of the Technology by any third parties not authorized by the
Licensee; or

 
(iii)  
otherwise use the Technology except as authorized herein.



Licensee agrees to take all reasonable precautions to prevent third parties from
using the Technology in any way that would constitute a breach of this Agreement
including, without limitation, such precautions as Licensee would otherwise take
to protect its own intellectual property.
 
 
Page 6 of 15

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby makes the following representations and warranties to Seller, each
of which is true and correct on the date hereof and each of which shall survive
the Closing:


3.1 Status. Buyer is a sophisticated, knowledgeable investor which is
incorporated in the State of Nevada. The Buyer has the power and authority to
own and use her assets and properties and to transact the businesses in which
they are engaged.


3.2 Power and Authority. Buyer has all requisite power and authority to execute
and deliver this Agreement, to perform her obligations hereunder, and to
consummate the transactions contemplated hereby. Buyer have taken all action
necessary to authorize its execution and delivery of this Agreement, the
performance of her respective obligations hereunder and the consummation of the
transactions contemplated hereunder.


3.3 Enforceability. This Agreement has been duly executed and delivered by Buyer
and constitutes a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms.


3.4 No Violation. The execution and delivery of this Agreement by Buyer, the
performance by Buyer of her obligations hereunder and the consummation by Buyer
of the transactions contemplated by this Agreement will not (i) contravene any
provision of the articles of incorporation or bylaws of Buyer, (ii) violate or
conflict with any law, statute, ordinance, rule, regulation, decree, writ,
injunction, judgment or order of any governmental authority or of any
arbitration award which is either applicable to, binding upon or enforceable
against Buyer, (iii) conflict with, result in any breach of, or constitute a
default (or an event which would, with the passage of time or the giving of
notice or both, constitute a default) under, or give rise to a right to
terminate, amend, modify, abandon or accelerate, any contract which is
applicable to, binding upon or enforceable against Buyer, (iv) result in or
require the creation or imposition of any lien upon or with respect to any of
the property or assets of Buyer, or (v) require the consent, approval,
authorization or permit of, or filing with or notification to, any governmental
authority, any court or tribunal or any other person, except any applicable
filings required under the Hart-Scott-Rodino Act, and any filings with the SEC
and other filings required to be made by Buyer.
 
 
Page 7 of 15

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION

3.5 The BCSI shares.


The Seller understands that the BCSI shares have not been, and it is not
anticipated that the same will be, registered under the U.S. Securities Act of
1933, as amended (the "'33 Act"), nor pursuant to the provisions of the
securities or other laws of any other applicable jurisdictions, in reliance upon
the exemption for private offerings contained in Section 4(2) of the '33 Act,
Regulation D promulgated thereunder, and the laws of such jurisdictions. The
Seller is fully aware that the BCSI Shares are to be issued to it in reliance
upon such exemptions based upon its representations, warranties and agreements.
The Seller is fully aware of the restrictions on sale, transferability and
assignment of the Shares, that BCSI has not agreed to qualify these for sale,
and that the Seller must therefore bear the economic risk of his investment in
the Company for an indefinite period of time because the Shares have not been
registered under the '33 Act and, therefore, cannot be offered or sold unless
they are subsequently registered under the '33 Act or an exemption from such
registration is available.


The Seller represents that the BCSI Shares are being acquired by it for
investment and not with a view to, or for resale in connection with, any
distribution of stock within the meaning of the '33 Act. By such representation,
the Seller means “that I am acquiring the BCSI shares for my own account for
investment and that no one else has any beneficial ownership in the BCSI shares,
nor are they subject to any pledge or lien”. Further, Seller understands that
the BCSI Shares will not be registered under the Act by reason of a specific
exemption provided therein, the availability of which depends upon the bona fide
nature of its investment’s intent as expressed herein. The Seller recognizes
that the BCSI Shares are being issued to it in reliance upon these
representations. Accordingly, until the BCSI shares are registered under the '33
Act, they must be held indefinitely unless they are subsequently registered
under the '33 Act or an exemption from such registration is available. The
Seller further understands that any routine sales of the Shares made in reliance
upon Rule 144 can be made only in limited amounts in accordance with the terms
and conditions of that Rule, and in the event that Rule 144 is not applicable or
is unavailable for any reason, Registration under the Act or compliance with
Regulation A or some other exemption will be required.
 
 
Page 8 of 15

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION
 
Before it makes any disposition of any of the BCSI shares, whether by sale,
gift, pledge, charitable donation or otherwise, the Seller agrees to give to
BCSI written notice describing briefly the manner of such proposed disposition.
No such disposition shall be made unless and until the BCSI shares have been
registered under the Act, or such proposed disposition does not require
Registration under the Act by reason of a specific exemption contained therein.
In the event that the Seller proposes to dispose of any portion of the BCSI
shares pursuant to such an exemption, it must furnish to BCSI an opinion of
counsel stating specifically which exemption from Registration under the Act is
claimed and that such exemption is available for the proposed transaction under
the circumstances, and BCSI shall have advised the transfer agent for its common
stock that such counsel and such opinion are satisfactory to it.


The Seller agrees that until such time as the BCSI shares are qualified for
sale, each certificate representing any of such shares shall bear on its face a
legend in substantially the following form:
"These securities have not been registered under the Securities Act of 1933, as
amended. They have been acquired for investment and not with a view to the
distribution thereof. They may not be sold or transferred in the absence of an
effective Registration Statement under that Act without an opinion of counsel
satisfactory to the Company that such Registration is not required."


3.6 Anti-Money Laundering. The Seller represents and covenants that neither it
nor any person controlling, controlled by, or under common control with her, nor
any person having a beneficial interest in her, is an individual or
organization, or entity listed on the List of Specially Designated Nationals and
Blocked Persons (the “OFAC Control List”) maintained by the U.S. Office of
Foreign Assets Control (“OFAC”) and that it is not acquiring the BCSI Shares and
will not acquire any BCSI Shares on behalf of or for the benefit of any
individual, organization or entity listed on the OFAC Control List. A copy of
the OFAC Control List may be viewed at
http://www.treasury.gov/offices/enforcement/ofac/sdn/t11sdn.pdf
 
 
Page 9 of 15

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION

3.6 Legality of Funds. The Buyer represents that:
(a) the Purchase Price nor any part thereof was not and is not directly or
indirectly derived from any activities that contravene U.S. federal or state
laws and regulations or any international laws and regulations, including but
not limited to anti-money laundering laws and regulations, and
(b) when and if the Buyer liquidates its interest in the 1776729 shares, that
the proceeds of such sale will not be used to finance any illegal activities.


3.7 PATRIOT Act Compliance. If the Buyer is an entity that invests on behalf of
others, the Buyer , in addition to and not by way of limiting any of the
forgoing, represents and certifies that it is aware of the requirements of the
PATRIOT Act of 2001 and the rules and regulations promulgated thereunder, and
other applicable anti-money laundering measures in any jurisdiction
(collectively the “AML Rules”), and that it has adopted anti-money laundering
policies and procedures reasonably designed to verify the identity of its
beneficial owners or underlying investors, as the case may be, and their
respective sources of funds. Such policies and procedures are properly enforced,
and are consistent with such AML rules.


The Buyer further warrants and certifies that, to the best of its knowledge, its
beneficial owners or investors, as the case may be, are not individuals,
entities or countries that may subject the Company or any of its affiliates to
criminal or civil violations of any AML Rules. The Buyer further acknowledges
that it is to furnish a copy of its anti-money laundering policies and
procedures to the Company when requested.


Among its other obligations, the Buyer agrees to promptly notify the Company if
any of the foregoing representations and certifications become inaccurate at any
future time.


The Buyer further represents that:
(a) it is not a Senior Foreign Political Figure (“SFPF”), a member of the
immediate family of any SFPF, a and/or any Close Associate of any SFPF residing
in a non-cooperative country or territory or jurisdiction that has been
designated by the U.S. Secretary of the Treasury as warranting special measures
due to primary anti-money laundering concerns; and
 
 
Page 10 of 15

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION
 
(b) it is not an SFPF residing in a non-0cooperative country or territory or a
jurisdiction that has been designated by the U.S. Secretary of the Treasury as
warranting special measures due to primary anti-money laundering concerns; ad
(c) it is not resident in, or organized or chartered under the laws of, a
jurisdiction that has been designated by the U.S. Secretary of the Treasury
under Sections 311 and 312 of the USA PATRIOT Act as warranting special measures
due to primary money-laundering concerns; and
(d) it is not a Foreign Shell Bank (“FSB”) as that term is defined in the USA
PATRIOT Act; and
(e) the Purchase Price did not originate from, nor will it be routed through, an
account maintained at an FSB, or a bank organized or chartered under the laws of
a jurisdiction deemed to be a non-cooperative country or territory (“NCCT”).


The Buyer understands the meaning and legal consequences of all of the foregoing
representations and warranties, which are true and correct as of the date
hereof, and will be true and correct as of the Closing Date. Each such
representation and warranty shall survive the Closing Date.


3.8 Brokers, Finders. Buyer has not incurred any obligation for any finder’s or
broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby.


3.9 Restrictive Documents. Buyer is not subject to any charter, by-law,
mortgage, lien, lease, agreement, instrument, order, law, rule, regulation,
judgment or decree or any other restriction which would prevent consummation of
the transactions contemplated by this Agreement.


ARTICLE IV
CONDITIONS PRECEDENT TO BUYER’ OBLIGATIONS


The obligations of Buyer at the Closing shall be subject to the satisfaction at
or prior to the Closing of each of the following conditions (unless waived in
writing by Buyer):


4.1 Accuracy of Representations and Warranties. The Seller’s representations and
warranties set forth in Article II shall have been true and correct in all
material respects when made and shall be true and correct in all material
respects on the Closing Date as though such representations and warranties were
made at and as of such date and time. Seller’s representations and warranties as
set forth in Article IIA shall have been true and correct in all material
respects when made.
 
 
Page 11 of 15

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION

4.2 Performance of Agreement. Seller shall have fully performed and complied
with all covenants, conditions, and other obligations under this Agreement to be
performed or complied with by them at or prior to the Closing.


ARTICLE V
CONDITIONS TO SELLER’S OBLIGATIONS
The obligations of Seller at the Closing shall be subject to the satisfaction at
the Closing of the following conditions unless waived in writing by Seller):
5.1 Accuracy of Representations and Warranties. Buyer’s representations and
warranties set forth in Article III shall have been true and correct in all
material respects when made, and shall be true and correct in all material
respects on the Closing Date as though such representations and warranties were
made at and as of such date and time.


5.2 Performance of Agreement. Buyer shall have fully performed and complied with
all covenants, conditions, and other obligations under this Agreement to be
performed or complied with by it at or prior to the Closing.


ARTICLE VI
ADDITIONAL COVENANTS OF THE PARTIES
6.1 Public Disclosure. Prior to Closing, neither Party to this Agreement shall
make any public disclosure of the terms hereof or the transactions contemplated
hereby without the prior written consent of the other Party, except as required
by law. If the Closing does not occur, Buyer, and if the Closing does occur,
Seller shall not disclose to any third person any confidential information
relating to the Company without the prior written consent of the other Party.


6.2 Further Assurances. From and after the Closing, the Parties shall do such
acts and execute such documents and instruments as may be reasonably required to
make effective the transactions contemplated.
 
 
Page 12 of 15

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION
 
ARTICLE VII
MISCELLANEOUS PROVISIONS
7.1 Notice. All notices, requests, demands, and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made upon being delivered either by courier or fax delivery
to the Party for whom it is intended, provided that a copy thereof is deposited,
postage prepaid, certified or registered mail, return receipt requested, in the
United States mail, bearing the address shown in this Section 9.1 for, or such
other address as may be designated in writing hereafter by, such Party:


If to Buyer:


Bio-Carbon Solutions International Inc
350 Bay St, Suite 1201,
Toronto, Ontario M5H 2S6.
Canada


If to Seller:


1776729 Ontario Corporation
123 March Street, Suite 202
Sault Ste Marie, OntarioP6A 2Z5
Canada


7.2 Entire Agreement. This Agreement hereto embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersede all prior and contemporaneous agreements and understandings
relative to such subject matter.


7.3 Assignment; Binding Agreement. This Agreement and various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
Buyer, its successors, and permitted assigns and Seller, their legal
representatives, successors, and permitted assigns. Neither this Agreement nor
any of the rights, interests, or obligations hereunder shall be transferred,
delegated, or assigned (by operation of law or otherwise) by either of the
Parties hereto without the prior written consent of the other Party, except that
Buyer shall have the right to transfer and assign its rights hereunder to
purchase the Shares and any other rights or benefits afforded to it by this
Agreement to any entity which at the time of such transfer and assignment is
controlled by Buyer.
 
 
Page 13 of 15

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION

7.4 Counterparts. This Agreement may be executed simultaneously in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.


7.5 Headings; Interpretation. The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement. Each reference in this Agreement to
an Article, Section unless otherwise indicated, shall mean an Article or a
Section of this Agreement. References herein to "days", unless otherwise
indicated, are to consecutive calendar days. All Parties have participated
substantially in the negotiation and drafting of this Agreement and agree that
no ambiguity herein should be construed against the draftsman.


7.6 Expenses. Seller (and not the Company) shall pay all costs and expenses
incurred on behalf of themselves or the Company in connection with the
negotiation, preparation and execution of this Agreement and the consummation of
the transactions contemplated hereby, including, without limitation, fees and
expenses of attorneys, investment bankers and accountants.


7.7 Remedies Cumulative. All rights and remedies of the Parties under this
Agreement are cumulative and without prejudice to any other rights or remedies
under Law.


7.8 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the Province of Ontario,
Canada without reference to its conflict of law rules.
 
 
Page 14 of 15

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
BIO-CARBON SOLUTIONS INTERNATIONAL INC
1776729 ONTARIO CORPORATION

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date Aim above written.




Buyer:


BIO-CARBON SYSTEMS INTERNATIONAL INC






By: /s/ John S. Wilkes, President


Seller:


1776729 ONTARIO CORPORATION




By:                      /s/ Luc C. Duchesne
Name:                  Dr. Luc C Duchesne
Title:                     President


 


 
Page 15 of 15

--------------------------------------------------------------------------------

 